Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 8, 10, 14, 15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kucharczyk (US Pat. No. 20100177644).
Referring to claim 1, Kucharczyk discloses a cable, comprising: 
a first plug (plug 18, fig. 1) configured to be connected with a host (host 26, fig. 1); 
a second plug (second plug 20, fig. 1) configured to be connected with a device (device 12, fig. 1); and 
a controller coupled (controller 40, fig. 1) between the first plug and the second plug, configured to monitor a connection message transferred (active monitoring of a network segment connected between network devices, para. 0013) between the host and the device, and configured to determine according to the connection message a transfer mode (e.g. duplex and speed, para. 0034) that the host and the device is to enter and to set according to the transfer mode a plurality of electrical parameters to be a corresponding one set in a plurality of sets of predetermined parameters (Auto-negotiation enables the ports to self-determine mutually compatible Ethernet link setup parameters such as duplex and speed, para. 0034). 


As to claim 2, Kucharczyk discloses the cable of claim 1, wherein the controller comprises: 
a controller circuit (controller 40, fig. 1) configured to monitor the connection message and to generate a first control signal and a second control signal according to the connection message; 
a repeater circuit (repeater 34, fig. 1) configured to set the plurality of electrical parameters to be the corresponding one set in the plurality of predetermined parameters according to the first control signal; and 
a switch circuit (switch 28, fig. 1) configured to selectively cut off a connection between a first pin of the first plug and a second pin of the second plug according to the second control signal. 

As to claim 8, Kucharczyk discloses the cable of claim 1, wherein the connection message is a message defined in a power delivery protocol (enable port 172, fig. 6).

Claims 10, 14 and 15 recite the corresponding limitation of claims 1, 2 and 8. Therefore, they are rejected accordingly.

Claim 17 recites the corresponding limitation of claim 1. Therefore, they are rejected accordingly.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 7, 11, 12, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kucharczyk (US Pat. No. 20100177644) in view of Momtaz et al. (US Pat. No. 7630466), hereinafter referred to as Momtaz. 
As to claim 3, Momtaz discloses, what Kucharczyk lacks, the cable of claim 2, wherein the plurality of electrical parameters comprise an equalization coefficient (equalizer 660, fig. 6) and a gain (gain 670, fig. 6), and the repeater circuit comprises:  
a re-driver circuit configured to set a circuit configuration of the re-driver circuit according to the equalization coefficient and the gain (re-driver 610, fig. 6). 
Kucharczyk and Momtaz are analogous art because they are from the same field of endeavor in the input and output field. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Kucharczyk and Momtaz before him or her, to modify the system of Kucharczyk to include the equalizer of Momtaz. 
	The suggestion/motivation for doing so would have been to improve system operation by reducing noise by using the proper equalization method. 
Therefore, it would have been obvious to combine Momtaz with Kucharczyk to obtain the invention as specified in the instant claim(s).

	
As to claim 4, Momtaz discloses the cable of claim 2, wherein the plurality of electrical parameters comprise a frequency range, and the repeater circuit comprises: a re-timer circuit configured to set a circuit configuration of the re-timer circuit according to the frequency range (decision feedback, fig. 6).   

As to claim 7, Kucharczyk discloses the cable of claim 1, wherein the plurality of electrical parameters are configured to adjust a signal quality of a signal transferred via the first plug and the second plug (fail-safe relays 28, fig. 1).  

Claims 11 and 12 recite the corresponding limitation of claims 3 and 4. Therefore, they are rejected accordingly.
Claims 18 and 19 recite the corresponding limitation of claims 3 and 4. Therefore, they are rejected accordingly.

Claims 5, 6, 9, 13, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kucharczyk (US Pat. No. 20100177644) in view of Lin et al. (US Pat. No. 10866920), hereinafter referred to as Lin.  

As to claim 5, Lin discloses, what the modified system of Kucharczyk, the cable of claim 2, wherein when the transfer mode is a universal serial bus (USB) mode (step 901, fig. 10), the repeater circuit is configured to set the plurality of electrical parameters to be a first set of predetermined parameters in the plurality of sets of predetermined parameters, and when 10the transfer mode is an alternate mode (step 903, fig. 10), the repeater circuit is configured to set the plurality of electrical parameters to be a second set of predetermined parameters in the plurality of sets of predetermined parameters, and the first set of predetermined parameters is different from the second set of predetermined parameters (step 904, fig. 10).   
Kucharczyk and Lin are analogous art because they are from the same field of endeavor in the input and output field. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Kucharczyk and Lin before him or her, to modify the system of Kucharczyk to include the cable of Lin. 
	The suggestion/motivation for doing so would have been to improve signal interfacing. 
Therefore, it would have been obvious to combine Lin with Kucharczyk to obtain the invention as specified in the instant claim.

	
As to claim 6, Lin discloses the cable of claim 2, wherein each of the first plug and the second plug is a USB type-C connector, and the first pin and the second pin are pins compatible with a USB 2.0 interface (USB 3.0 interface, col. 1, line 60).  Lin does not explicitly disclose USB 2.0. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since USB 2.0 is a known alternative to USB 3.0.  

As to claim 9, Lin discloses the cable of claim 1, wherein each of the first plug and the second plug is a USB type-C connector, and the controller is coupled to a first channel configuration pin of the first plug and a second channel configuration pin of the second plug, in order to monitor the connection message (step 904, fig. 10).

Claims 13 and 20 recite the corresponding limitation of claim 5. Therefore, they are rejected accordingly.
Claim 16 recites the corresponding limitation of claim 9. Therefore, they are rejected accordingly.


Response to Arguments
Applicant's arguments filed 8/4/2022 have been fully considered but they are not persuasive. 

Applicant's arguments:
Accordingly, Kucharczyk fails to explicitly disclose the claimed feature of “a controller coupled between the first plug and the second plug, configured to monitor a connection message transferred between the host and the device, and configured to determine according to the connection message a transfer mode that the host and the device is to enter and to set according to the transfer mode a plurality of electrical parameters to be a corresponding one set in a plurality of sets of predetermined parameters.” Applicant respectfully submits that Kucharczyk fails to teach each and every limitation of claim 1. Claim 1 is thus allowable over Kucharczyk.

Examiner’s response:
Kucharczyk a controller coupled (controller 40, fig. 1) between the first plug and the second plug, configured to monitor a connection message transferred (active monitoring of a network segment connected between network devices, para. 0013) between the host and the device, and configured to determine according to the connection message a transfer mode (e.g. duplex and speed, para. 0034) that the host and the device is to enter and to set according to the transfer mode a plurality of electrical parameters to be a corresponding one set in a plurality of sets of predetermined parameters (Auto-negotiation enables the ports to self-determine mutually compatible Ethernet link setup parameters such as duplex and speed, para. 0034). 
	Determining a transfer mode between host and the device is very broad as shown by Kucharczyk. As such examiner, respectfully maintains the previous rejection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUANITO C BORROMEO whose telephone number is (571)270-1720.  The examiner can normally be reached on Monday - Friday 9 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 5712724176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/J.C.B/               Assistant Examiner, Art Unit 2184                                                                                                                                                                                          


/HENRY TSAI/               Supervisory Patent Examiner, Art Unit 2184